DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “wherein at least one of R5, R6, R7, and R8 has at least two C atoms”. Applicants are advised to amend this phrase to recite “wherein at least one of R5, R6, R7, or R8 has at least two C atoms” Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites the phrase “wherein LB is selected from the group consisting of” and therefore, Applicants are advised to amend the claim to recite “and” between ligands LB40 and L B41”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al ((US 2007/0128466).

Regarding claim 1, Nomura et al discloses the following compound (Page 2 – Formula 2):

    PNG
    media_image1.png
    423
    353
    media_image1.png
    Greyscale
,
where M is Ir, Pd, Pt, etc. ([0022]); B is NR, O, or S ([0022]); the groups X1-X6 and are R1, where R1 is H, an alkyl such as methyl, or a group such as pyridine or a triazine ([0022] and [0024]). The ring A in the formula is given by:

    PNG
    media_image2.png
    224
    245
    media_image2.png
    Greyscale
,
where the groups Z1-Z4 are the same substituents as the substituents represented by Xn in Formulas (1) to (6), i.e. the same as those discussed above for X1-X6 ([0034]).
	When the metal is Ir and the integer n is two (2), another ligand given by Formula (8) is bonded to the metal ([0036]), i.e.

    PNG
    media_image3.png
    155
    126
    media_image3.png
    Greyscale
.
The groups Y1 to Y3 are the same as the substituents represented by Xn in Formulas (1) to (6) ([0037]).
	From the above, the reference discloses a compound having the recited formula:
M(LA)x(LB)y,
where x is two (2) and y is one (1) and M is Ir. In the recited ligand LA, i.e.

    PNG
    media_image4.png
    263
    187
    media_image4.png
    Greyscale
,
A1-A8 are C; and X is O, S, or NR1, where R1 is H. R4 is given by one (1) of the groups Z1-Z4, and is pyridine or triazine, i.e. a 6-membered heterocyclic group where the recited group RE is H; and the remaining groups Z1-Z4 are H. R2, given by X1-X4 is H; the recited group R3 given by X5 is H. 
For the recited ligand LC, i.e.

    PNG
    media_image5.png
    128
    101
    media_image5.png
    Greyscale
,
RX, RY, and RZ are given by Y1, Y2, and Y3 are H and methyl.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Nomura et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that M is Ir.

Regarding claim 3, Nomura et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the recited compound as M(LA)2(LC).

Regarding claim 4, Nomura et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that A1-A8 are C.

Regarding claim 5, Nomura et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that X is O or NR1.

Regarding claim 6, Nomura et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R4 is a 6-membered aromatic heterocyclic ring.
	
Regarding claim 7, Nomura et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R4 is pyridine, i.e. a 6-membred ring where the only heteroatom is nitrogen.
	
Regarding claim 8, Nomura et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R4 is pyridine.

Regarding claim 9, Nomura et al teaches all the claim limitations as set forth above. Additionally, the reference discloses alkyl groups such as butyl, isobutyl, tert-butyl, etc. for Y1 and Y3 ([0023]-[0024]). From this disclosure, it is clear that the disclosure of the reference encompasses other butyl isomer such as se-butyl and therefore, the reference discloses recited ligand LC, i.e.

    PNG
    media_image6.png
    173
    110
    media_image6.png
    Greyscale
,
where R6 and R7 are methyl and R5 and R8 are ethyl.

Regarding claim 10, Nomura et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R1, R2, R3, R4, RE, RX, Ry, and RZ are H.

Regarding claim 11, Nomura et al teaches all the claim limitations as set forth above. Given that ligand LB is not required by the present claims, the reference disclose the recited compound.

Regarding claim 12, Nomura et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the ligand LA as:

    PNG
    media_image7.png
    299
    129
    media_image7.png
    Greyscale
.

Regarding claim 13, Nomura et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the group R1 may have a substituent such as an alkyl ([0022]). The reference discloses alkyl an encompassing methyl ([0024]). Thus, the reference discloses that the groups Z1-Z4 can be further substituted, and therefore the pyridine group given by Z1-Z4 can possess a methyl substituent. According, the reference discloses the ligand LA as recited ligand LA1,

    PNG
    media_image8.png
    310
    138
    media_image8.png
    Greyscale

where R1 is given by RA1, i.e. methyl, and the group R2 is given by RB1, i.e. H.

Regarding claim 14, Nomura et al teaches all the claim limitations as set forth above. Given that ligand LB is not required by the present claims, the reference disclose the recited compound.

Regarding claim 15, Nomura et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses ligand LC1, i.e.

    PNG
    media_image9.png
    110
    101
    media_image9.png
    Greyscale
.
Regarding claim 17, Nomura et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses ligand LC1, i.e.

    PNG
    media_image9.png
    110
    101
    media_image9.png
    Greyscale
.

Regarding claim 18, Nomura et al discloses an organic light emitting device comprising an anode, a cathode, and a light emitting layer between the anode and cathode (Abstract and [0082]-[0083]). The organic light emitting layer comprises the following compound (Page 2 – Formula 2):

    PNG
    media_image1.png
    423
    353
    media_image1.png
    Greyscale
,
where M is Ir, Pd, Pt, etc. ([0022]); B is NR, O, or S ([0022]); the groups X1-X6 and are R1, where R1 is H, an alkyl such as methyl, or a group such as pyridine or a triazine ([0022] and [0024]). The ring A in the formula is given by:

    PNG
    media_image2.png
    224
    245
    media_image2.png
    Greyscale
,
where the groups Z1-Z4 are the same substituents as the substituents represented by Xn in Formulas (1) to (6), i.e. the same as those discussed above for X1-X6 ([0034]).
	When the metal is Ir and the integer n is two (2), another ligand given by Formula (8) is bonded to the metal ([0036]), i.e.

    PNG
    media_image3.png
    155
    126
    media_image3.png
    Greyscale
.
The groups Y1 to Y3 are the same as the substituents represented by Xn in Formulas (1) to (6) ([0037]).
	From the above, the reference discloses a compound having the recited formula:
M(LA)x(LB)y,
where x is two (2) and y is one (1) and M is Ir. In the recited ligand LA, i.e.

    PNG
    media_image4.png
    263
    187
    media_image4.png
    Greyscale
,
A1-A8 are C; and X is O, S, or NR1, where R1 is H. R4 is given by one (1) of the groups Z1-Z4, and is pyridine or triazine, i.e. a 6-membered heterocyclic group where the recited group RE is H; and the remaining groups Z1-Z4 are H. R2, given by X1-X4 is H; the recited group R3 given by X5 is H. 
For the recited ligand LC, i.e.

    PNG
    media_image5.png
    128
    101
    media_image5.png
    Greyscale
,
RX, RY, and RZ are given by Y1, Y2, and Y3 are H and methyl.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 19, Nomura et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses an organic light emitting device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al (US 2007/0128466) as applied to claims 1-15 and17-19 above, and in view of Ma ‘354 (US 2010/0237334, hereafter Ma ‘334).

The discussion with respect to Nomura et al as set forth in Paragraph 7 above is incorporated here by reference.

Regarding claim 20, Nomura et al teaches all the claim limitations as set forth above. While the reference discloses that the emitter layer comprises the disclose compound, the reference does not disclose that the light emitting layer comprises a host as recited in the present claims.
Ma ‘334 discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene compound (Abstract and [0045] – Compound 1’), e.g.

    PNG
    media_image10.png
    162
    177
    media_image10.png
    Greyscale
.
The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Nomura et al and Ma ‘334 are drawn to organic electroluminescent devices comprising an emitter layer comprising dopant compound , in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma ‘334, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Nomura et al with a reasonable expectation of success.

Claims 1-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma ‘354 (US 2013/0119354, hereafter Ma ‘354) in view of Walters et al (US 7,279,704).

Regarding claim 1, Ma ‘354 discloses the following compound ([0015]):

    PNG
    media_image11.png
    471
    690
    media_image11.png
    Greyscale
.
where m is [1-2] ([0015]). The groups RA and RB are H ([0015]). The group X is O or S ([0015]). The groups R1-R4 are H or alkyl, where one of R1-R4 is not H ([0015]). For the definition of alkyl, the reference incorporates by reference Cols 31-32 of Walters ([0042]). Col. 31 Lines 65-67 and Col 32 Lines 1-5 define alkyl as methyl, ethyl, etc. The group RC is a heteroaryl ([0015]). For the definition of heteroaryl the reference incorporates by reference Cols 31-32 of Walters ([0042]). Col. 32 Lines 50-62 define heteroaryl as including pyridine. Thus, the group RC in Ma ‘354 is the heteroaryl group pyridine.
From the above, the reference discloses a compound having the recited formula M(LA)x(LB)y,
where x is [1-2], and y is [2-1]; the recited integer y is zero (0) and M is Ir. In the recited ligand LA, i.e.

    PNG
    media_image4.png
    263
    187
    media_image4.png
    Greyscale
,
 the groups A1-A8 are C, the group X is O or S. The recited group R4, given by RC is pyridine, i.e. a 6-memembered heterocyclic ring; the recited group RE is H. The recited group R2 is an alkyl, i.e. R1 is an alkyl and R2-R4 are H. The recited group R3 is H. In recited ligand LB, i.e.

    PNG
    media_image12.png
    212
    131
    media_image12.png
    Greyscale
,
the recited rings C and B are 6-memembered carbocyclic and heterocyclic rings, i.e. benzene and pyridine, respectively and the recited groups RC and RD are H.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Ma ‘354 teaches all the claim limitations as set forth above. As discussed above, the reference discloses that M is Ir.

Regarding claim 3, Ma ‘354 teaches all the claim limitations as set forth above. As discussed above, the reference discloses that compound has the formula M(LA)(LB)2.

Regarding claim 4, Ma ‘354 teaches all the claim limitations as set forth above. As discussed above, the reference discloses that groups A1-A8 are C.

Regarding claim 5, Ma ‘354 teaches all the claim limitations as set forth above. As discussed above, the reference discloses that X is O.

Regarding claim 6, Ma ‘354 teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R4 is pyridine, i.e. a 6-membered aromatic heterocyclic ring.

Regarding claim 7, Ma ‘354 teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R4 is pyridine, i.e. a 6-membered aromatic heterocyclic ring where the only heteroatom is N.

Regarding claim 8, Ma ‘354 teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R4 is pyridine

Regarding claim 9, Nomura et al teaches all the claim limitations as set forth above. Given that ligand LC is not required by the present claims, the reference disclose the recited compound.

Regarding claim 10, Ma ‘354 teaches all the claim limitations as set forth above. As discussed above, the reference discloses that R2 is alkyl, and the groups RC, RD, R4, R3, RE are H.

Regarding claim 11, Ma ‘354 teaches all the claim limitations as set forth above. As discussed above, in recited ligand LB, ring C is benzene and ring D is pyridine.

Regarding claim 12, Ma ‘354 teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited ligand LA as:

    PNG
    media_image13.png
    210
    162
    media_image13.png
    Greyscale
.

Regarding claim 13, Ma ‘354 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the groups R1, R2, R3, R4, RA, RB, and RC are H, alkyl or heteroaryl, or combinations thereof ([00115]). According, the reference discloses a heteroaryl substituted with an alkyl, i.e. pyridine substituted with methyl. Thus, the reference discloses ligand LA as ligand LA106,

    PNG
    media_image14.png
    259
    192
    media_image14.png
    Greyscale
,
where X is O, the group R2 is given by RB1, i.e. methyl.

Regarding claim 14, Ma ‘354 teaches all the claim limitations as set forth above. From the discussion above, the reference disclosed ligand LB as LB1, i.e.

    PNG
    media_image15.png
    160
    93
    media_image15.png
    Greyscale
.
Regarding claim 16, Ma ‘354 teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound of the form Ir(LA)(LB)2, where LB is LB1, i.e.

    PNG
    media_image15.png
    160
    93
    media_image15.png
    Greyscale
.

Regarding claim 18, Ma ‘354 discloses an organic light emitting device comprising an anode, a cathode, and an organic layer between the anode and cathode ([0021]). The organic layer comprising the following compound ([0015] and [0021]):

    PNG
    media_image11.png
    471
    690
    media_image11.png
    Greyscale
.
where m is [1-2] ([0015]). The groups RA and RB are H ([0015]). The group X is O or S ([0015]). The groups R1-R4 are H or alkyl, where one of R1-R4 is not H ([0015]). For the definition of alkyl, the reference incorporates by reference Cols 31-32 of Walters ([0042]). Col. 31 Lines 65-67 and Col 32 Lines 1-5 define alkyl as methyl, ethyl, etc. The group RC is a heteroaryl ([0015]). For the definition of heteroaryl the reference incorporates by reference Cols 31-32 of Walters ([0042]). Col. 32 Lines 50-62 define heteroaryl as including pyridine. Thus, the group RC in Ma ‘354 is the heteroaryl group pyridine.
From the above, the reference discloses a compound having the recited formula M(LA)x(LB)y,
where x is [1-2], and y is [2-1]; the recited integer y is zero (0) and M is Ir. In the recited ligand LA, i.e.

    PNG
    media_image4.png
    263
    187
    media_image4.png
    Greyscale
,
 the groups A1-A8 are C, the group X is O or S. The recited group R4, given by RC is pyridine, i.e. a 6-memembered heterocyclic ring; the recited group RE is H. The recited group R2 is an alkyl, i.e. R1 is an alkyl and R2-R4 are H. The recited group R3 is H. In recited ligand LB, i.e.

    PNG
    media_image12.png
    212
    131
    media_image12.png
    Greyscale
,
the recited rings C and B are 6-memembered carbocyclic and heterocyclic rings, i.e. benzene and pyridine, respectively and the recited groups RC and RD are H.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 19, Ma ‘354 teaches all the claim limitations as set forth above. As discussed above, the reference discloses an organic light emitting device.

Regarding claim 20, Ma ‘354 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic layer comprises a triphenylene containing benzo-fused host ([0023] and [0025]), i.e.

    PNG
    media_image16.png
    213
    305
    media_image16.png
    Greyscale
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6, 8, 10-12, 15, and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-9, 11, 17-18, and 21 of U.S. Patent No. 10,411,201 (U.S. ‘201).  

Claim 1 of U.S. ‘201 recites a compound having the formula M(LA)x(LB)y(LC)z, where ligands LA, LB, and LC are identical to those recited in instant claim 1. The only difference between claim 1 of U.S. 201 and claim 1 of the instant application is that claim 1 of U.S. ‘201 recites that R4 is a triazine ring which is further substituted by RE, while claim 1 of the instant application recites that R4 is a five- or six-membered heterocyclic ring which can be further substituted by RE. Accordingly, the scope of instant claim 1 encompasses that of claim 1 of U.S. ‘201.
Furthermore, it is noted that claims 1-5, 7-9, and 11 of U.S. ‘201 encompass the subject matter recited in instant claims 2-6, 8, 10-12, and 15.

Claim 17 of U.S. ‘201 recites a device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode, identical to that recited in instant claim 18. The organic layer comprises a compound having the formula M(LA)x(LB)y(LC)z, where ligands LA, LB, and LC are identical to those recited in instant claim 18. The only difference between claim 17 of U.S. 201 and claim 1 8 of the instant application is that claim 17 of U.S. ‘201 recites that R4 is a triazine ring which is further substituted by RE, while claim 18 of the instant application recites that R4 is a five- or six-membered heterocyclic ring which can be further substituted by RE. Accordingly, the scope of instant claim 18 encompasses that of claim 17 of U.S. ‘201.
Furthermore, it is noted that claims 18 and 21 of U.S. ‘201 recite subject matter identical to that recited in instant claims 19-20.

Claims 1-3, 5-11, and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 8-14, 16-17, 25-26, and 30 of U.S. Patent No. 11,043,641 (U.S. ‘641).  

Claim 1 of U.S. ‘641 recites a compound having the formula M(LA)x(LB)y(LC)z, where ligands LA, LB, and LC are identical to those recited in instant claim 1. The only difference between claim 1 of U.S. ‘641 and claim 1 of the instant application is that claim 1 of U.S. ‘641 recites that A1-A8 are carbon or nitrogen, and one of A1-A8 is nitrogen, while claim 1 of the instant application recites that A1-A8 are carbon or nitrogen. Accordingly, the scope of instant claim 1 encompasses that of claim 1 of U.S. ‘641.
Furthermore, it is noted that claims 2-5, 8-14, and 16-17 of U.S ‘641 encompass the subject matter recited in instant claims 2-3 and 5-11.

Claim 25 of U.S. ‘641 recites a device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode, identical to that recited in instant claim 18. The organic layer comprises a compound having the formula M(LA)x(LB)y(LC)z, where ligands LA, LB, and LC are identical to those recited in instant claim 18. The only difference between claim 25 of U.S. ‘641 and claim 18 of the instant application is that claim 25 of U.S. ‘201 recites that A1-A8 are carbon or nitrogen, and one of A1-A8 is nitrogen, while claim 18 of the instant application recites that A1-A8 are carbon or nitrogen. Accordingly, the scope of instant claim 18 encompasses that of claim 25 of U.S. ‘641.
Furthermore, it is noted that claims 26 and 30 of U.S. ‘641 recite subject matter identical to that recited in instant claims 19-20.

Claims 1-3, 5-6, and 18-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-6, 11-12, and 16 of U.S. Patent No.10,038,151 (U.S. ‘151).

Claim 1 of U.S. ‘151 recites a compound with the formula M(LA)2(LC), which is encompassed by the formula M(LA)x(LB)y(LC)z of instant claim 1. Ligands LA and LC in claim 1 of U.S. ‘151 are identical to ligands LA and LC recited in instant claim 1, the only difference is that claim 1 of U’S’ 151 recites that A1-A8 are carbon or nitrogen, and one of A1-A8 is nitrogen, while claim 1 of the instant application recites that A1-A8 are carbon or nitrogen. Accordingly, the scope of instant claim 1 encompasses that of claim 1 of U.S. ‘151.
Furthermore, it is noted that claims 2-3 and 5-6 of U.S. ‘151 recite subject matter identical to that of instant claims 2-3 and 5-6.

Claim 11 of U.S. ‘151 recites a device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode, identical to that recited in instant claim 18. The organic layer in claim 11 of U.S. ‘151 comprises a compound with the formula M(LA)2(LC), which is encompassed by the formula M(LA)x(LB)y(LC)z of instant claim 18. Ligands LA and LC in claim 11 of U.S. ‘151 are identical to ligands LA and LC recited in instant claim 18, the only difference is that claim 11 of U.S’ 151 recites that A1-A8 are carbon or nitrogen, and one of A1-A8 is nitrogen, while claim 18 of the instant application recites that A1-A8 are carbon or nitrogen. Accordingly, the scope of instant claim 18 encompasses that of claim 11 of U.S. ‘151.
Furthermore, it is noted that the claims 12 and 16 of U.S. ‘151 recite subject matter identical to instant claims 19-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767